KRAVITCH, Circuit Judge:
This appeal arises out of two consolidated cases in which Julie Dianne Morton, ex-wife of the deceased Charles Morton, attempted to collect the proceeds of an IRA account from Smith Barney, Harris Upham & Co., Inc. and a life insurance policy from Maccabees Mutual Life Insurance Corporation. Although a number of parties were involved at various stages of the suit, the only parties remaining at trial were Dianne Morton (designated as the defendant) and Josephine Morton Roberts, mother of the deceased and administratrix of his estate (designated as the plaintiff). After the district court denied Morton’s motion for summary judgment, the case was tried to a jury. At the close of plaintiff’s evidence and again at the close of all evidence, Morton moved for a directed verdict. The district court denied both motions, and the jury found in favor of Roberts. The district court denied Morton’s alternative motions for judgment notwithstanding the verdict or a new trial. We vacate the order of the district court and remand for a new trial.
*1183I. Background
Dianne and Charles Morton were married on June 8, 1974. During their marriage, Charles obtained a $100,000 life insurance policy and named Dianne as the beneficiary. In June, 1986, this policy was replaced by a similar policy from Maccabees, which also named Dianne as beneficiary. Charles and Dianne also opened IRA accounts during their marriage and named each other as beneficiaries. Both the IRA accounts and the life insurance policy provided that the owner could change the beneficiary by giving written notice to the company.
In 1986, Charles and Dianne decided to divorce, and they signed a separation agreement on September 3, 1986 resolving all property and support disputes between them. The divorce became final in January, 1987.
Charles Morton became ill on September 14,1987 and was hospitalized on September 16, 1987. He remained in the hospital until his death on October 16, 1987. He was incompetent during virtually all his time in the hospital. While Charles was hospitalized, both Dianne Morton and appellee Roberts visited him repeatedly. At trial, Roberts testified that Dianne Morton had made a number of promises at the hospital that if she were a beneficiary on any of her ex-husband’s insurance policies, she would take steps to correct that and ensure that any benefits went to the family. Morton denied making such statements. According to Roberts, she relied on these statements and not only paid hospital bills that were not covered by Charles Morton’s medical insurance but also did not hire an attorney or pursue any legal action to change the status of the beneficiary on the life insurance policy or the IRA.
After Charles’s death, Dianne Morton attempted to collect the proceeds of the life insurance policy and the IRA that named her as beneficiary. Roberts claimed that Morton was not entitled to the proceeds. Morton ultimately filed suit. Although a number of other parties were involved in the controversy at various times, Morton and Roberts were the only parties remaining at trial.
As administratrix of Charles Morton’s estate, Roberts made four arguments at trial as to why Dianne Morton was not entitled to the proceeds of the life insurance policy and the IRA: 1) Dianne Morton assigned to Charles Morton her right to the proceeds in the separation agreement; 2) Dianne Morton made an enforceable promise to Roberts at the hospital to transfer Dianne Morton’s rights to Charles Morton’s family; 3) Dianne Morton committed fraud and misrepresentation against Roberts by stating that she would take steps to make sure the proceeds were paid to the family; and 4) Dianne Morton expressly waived any rights to the proceeds. After denying Morton’s motion for a directed verdict, the court instructed the jury and gave the jury three verdict forms. The jury was to use the first form if it found in favor of Morton. The jury was to use the second form if it found in favor of Roberts on any of the first three theories above. The jury was to use the third form if it found for Roberts on the fourth theory.
The jury returned a verdict in favor of Roberts, as administratrix of Charles Morton’s estate, on the second verdict form. The form did not require the jury to specify upon which theory it had based its verdict. Upon Morton’s motion for judgment notwithstanding the verdict (JNOV), or alternatively, for a new trial, the district court held that all three theories were supported by the law and the evidence, and therefore denied the motions.
II. Standard of Review
In reviewing a district court’s decision on a motion for JNOV, our standard is the same as that used by the district court in the first instance. Ortega v. Schramm, 922 F.2d 684, 694 (11th Cir.1991). We have articulated that standard as follows:
All of the evidence presented at trial must be considered “in the light and with all reasonable inferences most favorable to the party opposed to the motion.” A motion for judgment n.o.v. should be granted only where “reasonable [people] *1184could not arrive at a contrary ver-dict_” Where substantial conflicting evidence is presented such that reasonable people “in the exercise of impartial judgment might reach different conclusion, [sic]” the motion should be denied.
Simon v. Shearson Lehman Bros., Inc., 895 F.2d 1304, 1310 (11th Cir.1990) (quoting Castle v. Sangamo Weston, Inc., 837 F.2d 1550, 1558 (11th Cir.1988) (emphasis original)).
The verdict form returned by the jury was a general verdict, and we therefore do not know upon which of the three legal theories the jury’s decision rested. “Because the jury returned a general verdict, this court must affirm that all three theories were properly submitted to the jury to sustain the court below. Failure of any one mandates a new trial in the district court.” Walden v. United States Steel Corp., 759 F.2d 834, 838 (11th Cir.1985); see also Michigan Abrasive Co., Inc. v. Poole, 805 F.2d 1001, 1005 (11th Cir.1986); Olney Sav. & Loan Ass’n v. Trinity Banc Sav. Ass’n, 885 F.2d 266, 271 (5th Cir.1989).
III. The Separation Agreement
The first theory upon which the jury could have found for Roberts was that Dianne Morton assigned to her husband all her rights to the proceeds of the IRA and the life insurance policy when she entered into the separation agreement between her and her husband. The separation agreement contained the following provision:
MUTUAL RELEASE OF RIGHTS AND CLAIMS
Except for the rights provided or reserved in this Agreement, the parties for themselves and their respective heirs, personal representatives and assigns, do hereby mutually release, waive, surrender and assign to the other, his or her heirs, personal representatives and assigns, all claims, demands, accounts, powers of attorney and causes of action which either of them may have against the other and they do hereby further mutually release, waive, surrender and assign to the other, his or her heirs, personal representatives and assigns, all the right title, interest and claim which said parties might now have or which they may hereafter have as the husband, wife, widower, widow or next of kin, successor or otherwise, in and to any property, real or personal, that either of said parties may own or may hereafter acquire, or in respect of which either of said parties has or may hereafter have any right, title, claim or interest, direct or indirect, including any rights or dower, community or marital property, statutory thirds, halves or legal shares and widow’s or widower’s rights, or to participate in any way in the enjoyment of distribution of any of the real or personal estate of which the other may be possessed at the time of his or her death, or any right to receive any legal right or interest whatsoever therein, including the right to administer upon the estate of one so dying.
(emphasis added).
Although the jury may have found that this provision of the separation agreement was intended to assign to Charles Morton Dianne’s rights to the proceeds of the IRA and the life insurance policy, we hold that this issue should not have been submitted to the jury. Our conclusion is based on a recent decision by the Supreme Court of Georgia. In Kruse v. Todd, 260 Ga. 63, 389 S.E.2d 488 (1990), decided after Morton’s alternative motions for JNOV or a new trial, the Supreme Court of Georgia addressed a separation agreement very similar to the one in the present case. The Court stated that if an agreement is clear and unambiguous, a reviewing court may not look beyond the document itself to determine the intention of the parties. Id. at 67, 389 S.E.2d at 491. The Court then examined the agreement and found that it could not be interpreted to include a life insurance policy. Here, as in Kruse, the agreement is unambiguous. There is no indication that Charles and Dianne Morton intended to include the IRA and the life insurance policy in the separation agreement.
In the first portion of the release provision of the separation agreement, the *1185parties to the agreement expressed their desire to “release, waive, surrender and assign to the other ... all claims, demands, accounts, powers of attorney and causes of action which either of them may have against the other.” This statement has no effect on an IRA or insurance policy. IRAs and insurance policies are contracts between the owner and the company issuing the account or policy. In this case, Charles Morton, the owner, had contracts in which Smith Barney and Maccabees agreed to pay proceeds to a beneficiary, Dianne Morton, upon Charles’s death. Charles was under no legal or equitable obligation to name Dianne as a beneficiary. Dianne had no right to these proceeds so long as Charles was alive. Moreover, both of these contracts gave Charles the ability to change the named beneficiary any time he wished. He did not do so. When Charles died, Dianne then had claims against Smith Barney and Maccabees. At no time did Dianne ever have a claim against Charles. Therefore, the separation agreement’s waiver of claims “against the other” cannot apply to Dianne’s rights as a beneficiary. See Kruse, 260 Ga. at 67, 389 S.E.2d at 491.
The next portion of the agreement similarly waives any present or future interest in various types of property which either of them might have “as the husband, wife, widower, widow or next of kin, successor or otherwise.” This language expresses a clear intention to waive any rights acquired through the marital relationship. Although Roberts contends that the term “otherwise” indicates a broader intention, we conclude that the term’s placement next to the other descriptive terms shows a more limited intention to ensure that any claims based on the marital or familial relationship are covered under the agreement. This conclusion is bolstered by the nature of the rights waived in the subsequent language. That language indicates that the rights involved are rights that arise through the parties’ union as husband and wife. This is best exemplified by the references to such rights as dower, community property, and participation in the distribution of the estate.
Having determined that the rights described are those arising from the marital relationship, we further interpret this portion of the agreement as not expressing an intention to surrender any rights to the IRA or the life insurance policy. Again, our conclusion is based on the nature of IRAs and life insurance policies. As discussed above, Charles Morton was never obligated to designate Dianne Morton as a beneficiary. Furthermore, he was never prevented from removing her as a beneficiary, either before or after their divorce. In short, her status as beneficiary was unrelated to the husband-wife relationship of the parties to the separation agreement. See Kruse, 260 Ga. at 67, 389 S.E.2d at 491 (“Kruse’s status as a beneficiary of a life insurance policy was not a claim or right Kruse had 'by reason of’ her marriage to Dr. Todd.”). We therefore hold that Georgia law did not allow this theory to be submitted to the jury.
IV. Promissory Estoppel
The second ground upon which the jury could have found for Roberts was that Morton made an enforceable promise to Roberts at the hospital that Morton would transfer her rights under any insurance policies to Charles Morton’s family. Although Morton testified that she did not make such a promise, the jury was entitled to believe Roberts’s testimony that the promises were in fact made and that Roberts relied on them. Our inquiry is therefore limited to determining if the promises were binding.
Roberts argues that she relied on Morton’s promises to correct the beneficiary on the life insurance policy and therefore did not retain a lawyer, attempt to be appointed guardian, or attempt to change the beneficiary. Georgia law has codified the theory of obligation generally known as promissory estoppel:
A promise which the promisor should reasonably expect to induce action or forbearance on the part of the promisee or a third person and which does induce such action or forbearance is binding if injus*1186tice can be avoided only by enforcement of the promise....
Ga.Code Ann. § 13-3-44(a). Morton argues that even if the promises were made, Morton could not have reasonably expected the promises to induce Roberts not to pursue her legal rights. Moreover, Morton contends that even if she reasonably could have expected such forbearance, no injustice occurred. According to Morton, the short time that Charles Morton was hospitalized before he died was insufficient for Roberts to attain a permanent guardianship, and Roberts made no showing that she could have attained an emergency guardianship had she sought one. Morton also states that even if Roberts had been appointed guardian, Roberts made no showing that she could have had the beneficiary changed on the policy. In support of this contention, Morton notes that the insurance policy expressly stated that “[t]he Owner may change any benefi-ciary_” (emphasis added).
Georgia law allows the appointment of an emergency guardian upon a showing of:
(1) Such facts as establish an immediate, clear, and substantial risk of death or serious physical injury, illness, or disease unless an emergency guardian is appointed; or
(2) Such facts as establish an immediate, substantial risk of irreparable waste or dissipation of the estate of the proposed ward unless an emergency guardian is appointed.
Ga.Code Ann. § 29-5-8(b). A Georgia probate judge correctly testified as to this issue of Georgia law. R4-63 (“One of two things has to occur. Either it’s preservation of life or preservation of an estate.”). The probate judge also testified that an emergency guardian can be appointed within five days under Georgia law. R4-72; see also Ga.Code Ann. § 29-5-8(d)(2). Roberts testified that if she had not relied on Morton’s promise, she “would have certainly gotten the lawyer to see if there was a way that we could get the beneficiaries changed over to Charlie’s estate or his family.” R3-95 (emphasis added). Based on this testimony, a reasonable jury could have concluded that but for Roberts’s reliance on Morton’s promise, Roberts would have been able to convince a probate judge that immediate, substantial dissipation of Charles Morton's estate would occur if an emergency guardian was not appointed.1
Morton also contends that even if an emergency guardian had been appointed, an emergency guardian cannot change the beneficiary of a life insurance policy. The probate judge did not express an opinion on this issue. Although Georgia has no precedent on this issue, Roberts cites several cases from other jurisdictions that have held that a guardian, with court approval, may change the beneficiary of a life insurance policy. See, e.g., United States v. Tighe, 229 F.Supp. 680, 686 (S.D.Miss.1964); Murray v. United States, 107 F.Supp. 290, 294 (E.D.Mich.1950), aff'd, 188 F.2d 362 (6th Cir.) (per curiam), cert. de*1187nied, 342 U.S. 816, 72 S.Ct. 30, 96 L.Ed. 617 (1951). We are satisfied that Roberts met her burden of showing that it was possible that she could have had the beneficiary changed had she not relied on Morton’s promise. JNOV or a new trial was therefore not appropriate for the promissory estoppel claim.
V. Fraud and Misrepresentation
The third theory upon which the jury could have found for Roberts was that Morton committed fraud and misrepresentation. In order to show fraud and misrepresentation, Roberts had to show that Morton 1) made a representation; 2) which she knew was false when made; 3) that was made with the intent and purpose to deceive Roberts; 4) upon which Roberts relied; 5) which proximately caused Roberts to suffer a loss. Ekstedt v. Charter Medical Corp., 192 Ga.App. 248, 248, 384 S.E.2d 276, 277 (1989).
Morton argues that the second element above, that she knew the statements were false when made, has not been met. Morton claims that at the time she allegedly promised to correct any insurance policies that still listed her as a beneficiary, she was unaware of the policy at issue. Thus, Morton states that she could not have known the statements were false when made. Morton testified, however, that she knew of the insurance policy that preceded the Maccabees policy. She knew that the policy was for $100,000 and knew that she was the beneficiary. Moreover, Morton also testified that she called Maccabees and the prior insurance company two days after Charles Morton’s funeral in order to determine who the beneficiary was. Based on this testimony, a reasonable jury could have concluded that Morton’s statements were false when made.
Morton also asserts that the fifth element above, proximate cause, has not been met. She claims that because an emergency guardianship may not have been possible, her representations could not have been the proximate cause of Roberts’s loss. As we discussed in Part IV, there was sufficient evidence for a reasonable jury to conclude that an emergency guardianship possibly could have been obtained and that it could have resulted in a change of the beneficiary. We therefore reject Morton’s argument that JNOV or a new trial was proper with regard to the fraud and misrepresentation claim.
VI. Conclusion
As discussed above, in order to affirm the district court’s denial of Morton’s alternative motions for JNOV or a new trial, we must affirm all of the theories upon which the jury could have based its decision. Because we hold that the issue of whether Morton assigned to Charles Morton her rights to the proceeds of the IRA and the life insurance policy by entering the separation agreement should not have gone to the jury, we VACATE the district court’s denial of appellant’s alternative motions and REMAND the case for a new trial.
VACATED and REMANDED.

. Based on other testimony of the probate judge, the dissent argues that Roberts could not have obtained an emergency guardianship. On cross-examination, the probate judge was asked whether she would consider, in appointing an emergency guardian, the fact that events were occurring that could dissipate a proposed ward’s estate even though the ward was not acting to cause the dissipation. She said: "No. What you consider is what the patient is going to do at that point.” R4-73. From this the dissent concludes that only current actions by the incompetent can give rise to an emergency guardianship, and therefore Roberts did not meet her burden of proving that it was possible to attain the guardianship.
We see nothing in the statute to indicate that an incompetent’s inability to exercise a right to change an inadvertent beneficiary on a large asset of the estate immediately prior to impending death would not be sufficient to trigger the appointment of an emergency guardian. Roberts was required to prove that it was possible to attain an emergency guardianship. The statute allows the appointment of an emergency guardian in order to prevent dissipation of the estate. Roberts proved that there was sufficient time to attain the guardianship, that a large asset of the estate was likely to be lost if a guardian was not appointed, and that she would have attempted to attain the guardianship if she had not relied on Morton’s promise. She was not required to disprove the testimony of a probate judge called by Morton that that particular judge would not have appointed an emergency guardian under hypothetical circumstances posed by a cross-examiner.